DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election without traverse of Claims 1-6 in the reply filed on 8/11/22 is acknowledged.  Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 includes a process for producing a waterproof membrane that comprises a support carrier and a coating composition in section b).  Claim 1 then includes in section d) that the waterproof membrane includes a support carrier and at least one topcoat layer.  It is unclear that the support carrier in a) and d) are the same and that the coating composition or top coat in b) and d) are the same.  Setting up the proper antecedent basis for the support carrier and topcoat/coating composition are requested.  It is further unclear if the two components of the two component polyurethane coating system is meant to be the isocyanate and hydroxyl containing compounds.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhou et al. (US 10017943 B1)
As to claim 1, Zhou et al. teaches a process for producing a waterproofing membrane for a building (abstract) that includes a single or multiple layer support carrier (col 11 line 60-col 12 line 20, a substrate as broadly claimed), applying to the support carrier a coating composition including hydroxyl functional groups (polyol) and at least one polyisocyanate crosslinking agent with free isocyanate and at least one polyisocyanate crosslinking agent with free isocyanate groups to form at least one top coat layer of a two component polyurethane coating composition on said support carrier (col 4 lines 17-30), curing the layer (col 5 lines 15-20) and the membrane is applied to the building by construction and coating methods as claimed (abstract and col. 12 lines 12-20).  As to the curing temperature, the coating compositions are liquid from -5 to 110 deg. C, 10-90 deg. C etc. in col. 3 lines 32-41.  It is assumed that a curing temperature outside of these ranges, such as over 90 or over 110 deg. C will be used to cause the phase transition to a solid film.
This curing temperature range is further obvious, as it depends on the amounts of materials and solvents present in the mixture (col. 3 lines 14-30).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the curing temperature in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 2, the carrier is woven or non-woven scrim (fabric) in col.  12 lines 50-65, for example.
As to claim 6, the coating mixture may include a catalyst in col. 4 lines 25-30.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. in view of Smith (US 2010/0297902 A1).
Zhou et al. does not teach the particulars of the carrier material.  Smith teaches the polymer woven or non woven fabric as well as mineral additive fabrics in paras 0008 and 0036 for a similar coating composition to make waterproof membranes for roofing materials.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhou et al. to include the support materials of Smith as Smith teaches the art recognized suitability and utility of such and that they were known to be used for the same application.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. in view of Walther et al. US 2005/0271882 A1).
Zhou et al. does not include an adhesive layer.  Walther includes a similar coating composition that uses an extra adhesive layer to adhere the composition to the substrate in para 0006-0008.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhou et al. to include to include an adhesion layer before its liquid coating as taught by Walther et al. in order to have better adhesion to the substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khan et al. (US 9410062 B1) teaches similar coatings for membrane applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715